Citation Nr: 1817960	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-17 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to August 1978, from July 1982 to September 1991, from February 1995 to July 1995, from September 1997 to April 1998, and from April 2002 to November 2002.  The Veteran served with the United States Air Force Reserve from 1977 to 1982 and from 1991 to 2010 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

These matter come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over this case was subsequently transferred to the VARO in Roanoke, Virginia, and that office forwarded the appeal to the Board.

The Board remanded these issues to the RO in November 2014 to schedule the Veteran with a videoconference hearing with the Roanoke RO.  In July 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2016, the Board remanded these matters to the agency of original jurisdiction for further development.  After accomplishing the requested action to the extent possible, the RO continued the denial of each claim (as reflected in the September 2017 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

The Veteran's appeal originally included the issues of entitlement to service connection for a right wrist disability and right ankle disability.  However, on remand, a rating decision dated in September 2017 granted service connection for chronic right ankle sprain and right wrist tendonitis and assigned a 10 percent disability rating for each disability, effective October 30, 2008.  This is considered a full grant of the benefit sought on appeal. Therefore, the issues of entitlement to service connection for a right wrist disability and right ankle disability are no longer on appeal and no further consideration is required.

The issues of entitlement to service connection for a back disorder and left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire appeal period, audiometric testing has revealed no worse than Level VII hearing acuity in the right ear and Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.321, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Considerations

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. § 5103(a)(2012); 38 C.F.R. § 3.159(b) (2017).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Board notes for increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A review of the records show that a letter dated in December 2008 satisfied the duty to notify provisions with respect to the increased rating claim prior to the initial AOJ decision.  In this regard, the letter informed the Veteran that he should submit evidence showing his service-connected disability had increased in severity.  The Veteran was notified of the types of medical or lay evidence that he may submit.  The letter informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter also requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.15(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, VA examinations dated in December 2008, March 2010, and May 2017, lay statements from the Veteran, and a July 2016 hearing transcript.

The March 2008 VA examination report shows that an oral history of the Veteran's hearing loss was obtained and the Veteran was evaluated.  The March 2010 and May 2017 VA examination reports reflect that the examiner reviewed the claims file, obtained an oral history from the Veteran, and evaluated the Veteran.  The examiners documented the results of the audiograms and the functional effects, if any, of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Accordingly, the examinations are adequate for rating purposes. 

This issue was previously remanded in November 2014 to schedule the Veteran for a Board hearing.  The claims file contains a transcript of the July 2016 Board hearing.  Thereafter, in October 2016, the Board remanded the increased rating claim for bilateral hearing loss to obtain any outstanding VA treatment records and to obtain a VA examination to evaluate the current severity of the Veteran's bilateral hearing loss.  VA treatment records from July 2014 to December 2016 were associated with the claims file.  The claims file contains a May 2017 VA examination report that evaluated the current severity of the Veteran's bilateral hearing loss and addresses the issues raised by the Board in the October 2016 Board remand.  Accordingly, the Board finds that there has been substantial compliance with the November 2014 and October 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  All reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C. § 5107(b). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which in turn, are measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (Hertz)).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).  The provisions of 38 C.F.R. § 4.85 (2014) establish eleven auditory acuity levels from I to XI.  If hearing loss is service-connected for only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  Tables VI and VII as set forth in section 4.85(h) are used to calculate the rating to be assigned.  

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Each ear is evaluated separately.  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  The numeral will then be elevated to the next higher Roman numeral.  Id.  Each ear will be evaluated separately.  

Regarding the evidence of record, the Veteran was provided with a VA examination in December 2008.  The December 2008 VA audiology examination report reveals that the Veteran reported experiencing the greatest difficult in understanding speech in background noise.  Speech recognition, using the Maryland CNC Word List, was 96 percent in both ears.  On audiometric testing, pure tone thresholds, in decibels, were as follows:
	



	HERTZ



1000
2000
3000
4000
Average
RIGHT
10
0
25
70
26
LEFT
10
5
25
65
26

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals the Veteran did not meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86.  The examiner also did not certify that the use of speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity in both ears is assigned to Level I hearing in both ears according to Table VI.  Combining Level I hearing for the right ear and Level I hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The March 2010 VA audiology examination report reveals that the Veteran reported experiencing difficulty hearing with white noise and stuffiness in the right ear.  Speech recognition, using the Maryland CNC Word List, was 80 percent in the right ear and 96 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were as follows:
	



	HERTZ



1000
2000
3000
4000
Average
RIGHT
55
45
55
65
55
LEFT
20
15
30
65
33

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals the Veteran did not meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86.  The examiner also did not certify that the use of speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity is Level IV in the right ear and Level I in the left ear according to Table VI.  Combining Level IV hearing for the right ear and Level I hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The most recent VA audiology examination report dated in May 2017 reveals that the Veteran reported difficulty understanding speech, particularly in noise.  He noted that this is troublesome at work where his colleagues do not understand why he does not understand or hear them.  Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 58 percent in the right ear and 96 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were as follows:
	



HERTZ



1000
2000
3000
4000
Average
RIGHT
50
60
65
65
60
LEFT
25
30
65
65
46

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals the Veteran did not meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86.  The examiner also did not certify that the use of speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity is Level VII in the right ear and Level I in the left ear according to Table VI.  Combining Level IV hearing for the right ear and Level I hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

In view of the above, the Board finds that a compensable rating for bilateral hearing loss has not been warranted throughout the course of the appeal.

In evaluating the disability under consideration, the Board has considered the Veteran's assertions as to the severity of his hearing loss.  The Board in no way discounts the Veteran's asserted difficulties or his assertions that his hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Thus, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Under these circumstances, the Board finds that the record presents no basis for assignment of a compensable disability rating at any time during the appeal period.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  The recent amendment to 38 C.F.R. § 3.321(b)(1) removes the phrase "upon field station submission," apparently eliminating the concept of extraschedular referral. See Extra-Schedular Evaluations for Individual Disabilities, 82 Fed. Reg. 57,830, 57,833 (Dec. 8, 2017) ("We agree that the ROs should make these fact-intensive decisions in the first instance, and we have therefore revised the rule by eliminating the phrase 'upon field submission' and the word 'referred'"). 

With respect to bilateral hearing loss, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, any difficulty to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

The Board notes that this conclusion is consistent with the Court's holding in Doucette v. Shulkin, 28 Vet. App. 366 (2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").  Although the medical evidence shows that the Veteran sought treatment for dizziness, there is no indication that this was related to the Veteran's service-connected bilateral hearing loss.  Thus, the Board further finds that other than difficulty hearing or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected bilateral hearing loss, such as, dizziness, vertigo, or ear pain, not contemplated by the rating criteria.

Because the rating criteria reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.

Finally, the Board has considered whether the evidence of record raises the issue of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a total rating based on unemployability due to service- connected disability; either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his bilateral hearing loss disability renders him unemployable.  Accordingly, the Board concludes that the issue of entitlement to a TDIU has not been raised.

For all the foregoing reasons, the Board finds that, there is no basis for a staged rating for the Veteran's bilateral hearing loss, pursuant to Hart, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the above-noted determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

The Board finds that another remand of the remaining claims on appeal is necessary, even though such will, regrettably, further delay an appellate decision on these matters.

With respect to the Veteran's service-connection claim for a back disorder, the Board remanded the claim in October 2016 to obtain a VA examination and medical opinion.  As regards to the medical opinion, the Board requested that the examiner address the January 1996 reserve treatment record that documents an injury to the back in November 1995.  Unfortunately, the VA examiner did not discuss the January 1996 reserve treatment record as requested by the Board.   The examiner noted that an x-ray dated in September 2003 shows that he was diagnosed with thoracic scoliosis with mild degenerative changes and concluded that it is at least as likely as not hat it is a pre-existing condition.  The examiner also did not provide an explanation to support the medical opinion that the Veteran's current diagnosis of degenerative arthritis of the spine was caused by or related to a back injury in service to include the one documented in November 1996.  In light of the foregoing, the Veteran should be provided with another VA examination

Furthermore, the Board notes that in the October 2016 remand, the Board observed that the Veteran testified at the July 2016 hearing that he was in the United States Air Force Reserves until June 2010.  At that time, the Board noted that the most recent Reserve treatment records associated with the claims file were dated in March 2008 and evidence of the Veteran's duty status ends in November 2003.  The AOJ was able to locate and associate with the claims file the Veteran's relevant earning statements from the Department of Finance and Accounting Services.  However, it appears that the AOJ was unable to locate and associate with the claims file the Veteran's outstanding reserve treatment records.  In this regard, the AOJ contacted the Veteran's Reserve unit to obtain the outstanding reserve records five time without receiving a response.  Furthermore, the AOJ contacted the Veteran and via an email conversation, the Veteran mentioned that he has copies of all of his Reserve treatment records from the relevant time period from 2003 to 2010 and that he starting using the VA in 2008 or 2009.  Accordingly, the Board finds another remand is necessary to obtain any outstanding reserve treatment records from 2003 to the 2010 to include contacting the Veteran and asking him to provide copies of any reserve treatment records from 2003 to 2010 in his possession.  

Regarding the Veteran's service connection claim for a left knee disorder, the Veteran contends he has a left knee disorder related to a motor vehicle accident that occurred in May 2006.  In the October 2008 claim form, the Veteran reported that he was treated at medical facility at Fort Gordon in Georgia.  Reserve personnel records indicate that the Veteran had INACDUTRA in May 2006.  Unfortunately, the claims file does not contain any treatment records regarding this accident.  Thus, a remand is necessary in order to obtain medical records relating to the motor vehicle accident and/or any left knee injury, as well as, to obtain a VA examination and medical opinion.  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since December 2016.  All records and/or responses received should be associated with the claims file. 

2. Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding VA and/or private treatment records with respect to his claims on appeal.  

The Veteran should be asked to provide copies of any reserve treatment records from September 2003 to June 2010 to include any treatment records regarding his back, left knee, and the motor vehicle accident in 2006.  

After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.

All attempts to secure this evidence must be documented in the claims file.

3. Obtain and associate with the claims file all outstanding reserve treatment records from September 2003 to June 2010 from all appropriate sources to include any clinical records from the Dwight D. Eisenhower Army Medical Center at Fort Gordon, Georgia related to a motor vehicle accident and/or a left knee injury. 

All attempts to secure this evidence must be documented in the claims file.

4. After completing the foregoing, obtain a medical opinion from an appropriate specialist physician regarding the Veteran's claim for service connection for a back disorder.  

Only arrange for the Veteran to undergo an examination if one is deemed necessary in the judgement of the medical specialist designated to provide the opinion.  

The claims file must be made available to, and reviewed by, the medical specialist, and the opinion must reflect that the claims file was reviewed.  

The medical specialist is requested to review all pertinent records associated with the claims file, identify any and all disorders of the lumbar thoracic spine (to include any back disorders documented in the claims file during the appeal period) and provide an opinion with respect to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current back disorder was incurred in active duty or active duty for training, related to an injury during inactive duty for training, or is otherwise related to the Veteran's active military service.

The medical specialist must provide an explanation for all conclusions based on consideration of the medical and lay evidence of record.  As part of his or her rationale, the medical specialist must address the January 1996 reserve treatment record that documents an injury to the back in November 1995.  

The medical specialist is advised that the Veteran is competent to report his symptoms and history to include recurrent back pain since the injury in 1995.  Thus, competent lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

5. Schedule a VA examination with an appropriate specialist to evaluate the Veteran's claim for service connection for a left knee disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the left knee (to include any right ankle disabilities documented in the claims file during the appeal period) and provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current left knee disorder is related to a disease or injury during regular active duty service or active duty for training, or is related to an injury during in active duty for training to include a motor vehicle accident that occurred in May 2006.

The examiner must provide an explanation for all conclusions based on the medical and lay evidence of record.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Thus, competent lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

6. Upon completion of the foregoing and any other development that is deemed necessary, readjudicate the Veteran's remaining claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


